Per Curiam:

The petition for writ of certiorari is granted, the judgment is reversed on the authority of Textile Workers Union of America v. Lincoln Mills of Alabama, 353 U. S. 448, decided June 3, 1957, and the cause is remanded to the Court of Appeals.
Mr. Justice Burton, with whom Mr. Justice Harlan joins, concurs in the result in this case for the reasons set forth in his concurrence in Textile Workers v. Lincoln Mills, 353 U. S., at 459. Mr. Justice Frankfurter dissents on the grounds of his dissenting opinion in Textile Workers v. Lincoln Mills, 353 U. S., at 460. Mr. Justice Black took no part in the consideration or decision of this case.